IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00112-CR

MARK ALLEN COKER,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                       From the County Court at Law No. 1
                           McLennan County, Texas
                          Trial Court No. 20153537CR1


                           MEMORANDUM OPINION


       The trial court convicted Mark Allen Coker of the offense of driving with an

invalid license and assessed punishment at 30 days confinement. We affirm.

       Coker’s appointed counsel filed an Anders brief asserting that he has diligently

reviewed the appellate record and that, in his opinion, the appeal is frivolous. See Anders

v. California, 386 U.S. 738 (1967). Counsel informed Coker of his right to submit a brief on

his own behalf. We review a pro se brief or other response solely to determine if there
are any arguable grounds for appeal. Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim.

App. 2005); see also In re Schulman, 252 S.W.3d 403, 409 n. 23 (Tex. Crim. App. 2008).

        Coker filed a pro se brief on October 17, 2017 in which he complains that he

received ineffective assistance of counsel and also challenges the trial court’s jurisdiction.

Coker also filed an “Affidavit of Crimes.” Coker indicated that he did not have a hard

copy of the record to properly prepare his response. This Court entered an order on

December 20, 2017 directing trial counsel to provide Coker with a hard copy of the record.

Trial counsel complied with the order. Coker filed a pro se response on March 1, 2018, in

which he argues that the trial court did not have jurisdiction over the cause, that he did

not receive proper notice of the trial, that the State engaged in witness tampering, and

that the evidence is insufficient to support his conviction.

        Counsel's brief evidences a professional evaluation of the record for error, and we

conclude that counsel performed the duties required of appointed counsel. See Anders v.

California, 386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see

also In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

        In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." See Anders v. California, 386

U.S. at; accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal

is "wholly frivolous" or "without merit" when it "lacks any basis in law or fact." McCoy v.

Court of Appeals, 486 U.S. 429, 439 n. 10 (1988).


Coker v. State                                                                          Page 2
        After reviewing the briefs, including Coker’s pro se response, and the entire record

in this appeal, we determine the appeal to be wholly frivolous. See Bledsoe v. State, 178
S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Accordingly, we affirm the trial court's

judgment.

        Counsel's request that he be allowed to withdraw from representation of Coker is

granted. Additionally, counsel must send Coker a copy of our decision, notify Coker of

his right to file a pro se petition for discretionary review, and send this Court a letter

certifying counsel's compliance with Texas Rule of Appellate Procedure 48.4. TEX. R. APP.

P. 48.4; see also In re Schulman, 252 S.W.3d at 409 n.22.




                                                   AL SCOGGINS
                                                   Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed; motion granted
Opinion delivered and filed March 28, 2018
Do not publish
[CR25]




Coker v. State                                                                        Page 3